Citation Nr: 1511061	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  10-06 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss, to include as secondary to frostbite residuals.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for sinusitis, to include as secondary to frostbite residuals.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to March 1958.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran initially requested a hearing before the Board in his February 2010 VA Form 9 substantive appeal.  However, in June 2014, the Veteran submitted a statement withdrawing his request for a Board hearing.  As such, the Veteran's prior hearing request is withdrawn and the Board will proceed to adjudicate the Veteran's claim on appeal.  38 C.F.R. § 20.702(e) (2014).  

This matter was previously remanded by the Board in July 2014.  As discussed below, there has been substantial compliance with the requested development as to the issue of entitlement to service connection for sinusitis, to include as secondary to frostbite residuals, such that no further remand is required regarding that particular issue.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bilateral hearing loss and tinnitus, to include as secondary to frostbite residuals are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

The Veteran's sinusitis did not have onset during active service, is not etiologically related to active service, and is not caused or aggravated by service-connected frostbite residuals.  


CONCLUSION OF LAW

The criteria for service connection for sinusitis have not been met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3, 102, 3.303, 3.310 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. § 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The RO provided the required notice regarding the Veteran's service connection claim on a direct basis in November 2008.  Proper notice regarding the Veteran's service connection claim on a secondary basis was provided within a May 2009 notice letter.  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, VA treatment records, private treatment records, and associated these records with the claims file.  

As noted above, this matter was previously remanded by the Board in July 2014, specifically to obtain a VA examination to determine whether the Veteran's sinusitis may be related to his active service, to include residuals of frostbite injuries sustained therein, and to obtain updated VA and private treatment records.  Following the Board remand, a VA examination was conducted in October 2014, wherein the examiner reviewed the entire claims file, considered the Veteran's medical history, conducted a thorough clinical evaluation, and provided an opinion which was supported by a rationale and which addressed the directives of the July 2014 Board remand.  Additionally, updated VA and private treatment records authorized for release by the Veteran were obtained and associated with the claims file.  Given this development, the Board finds there has been substantial compliance with the requested development regarding the claim of entitlement to service connection for sinusitis, to include as secondary to frostbite residuals.  See Stegall, 11 Vet. App. 268; see also Dyment, 13 Vet. App. 141.  Moreover, the Veteran has not challenged the adequacy of the October 2014 VA examination.  Therefore, the Board finds that the examinations and resulting opinion is adequate to decide the Veteran's claim on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

Neither the Veteran nor his representative has identified any outstanding evidence relevant to his claims on appeal.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claims and appellate review may proceed without prejudice to the Veteran.  


II.  Service Connection - Sinusitis  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may also be established on a secondary basis for a disability which is "proximately due to or the result of a service-connected disease or injury".  38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show the following:  (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; 38 C.F.R. § 3.310(b).  

The Veteran claims entitlement to service connection for sinusitis, to include as secondary to his service-connected frostbite residuals.  The Veteran was granted service-connection for frostbite residuals of both ears in a July 1997 RO decision, effective September 9, 1996.  In October 2008, he filed his claim for service connection for sinusitis.  The August 2009 RO decision on appeal denied the Veteran's claim on a direct basis; however, the July 2014 Board remand noted that a September 2005 private treatment record raised a secondary theory of service connection.  

As an initial matter, the Board notes that service treatment records are negative for complaints, treatment, or a diagnosis of sinusitis.  A service enlistment examination in September 1954 documents a normal clinical examination of the Veteran's nose and sinuses, and a concurrent report of medical history documents the Veteran's report of excellent health, without ear, nose, or throat (ENT) trouble or sinusitis, specifically.  In November 1954, the Veteran was assessed with an upper respiratory infection (URI) and the common cold.  In January 1955, he was noted to have tonsillitis.  Also in January 1955, he was hospitalized for frostbite on both ears, during which it was noted there were no complications or sequelae following his prior URI.  Again in April 1955, the Veteran was diagnosed with a URI and pharyngitis.  In January 1956, he again reported a sore throat, which was assessed as pharyngitis.  In April 1957, he was again assessed with a URI and treated with terpin hydrate elixir and nose drops.  Finally, a February 1958 separation exam documents normal clinical findings of the Veteran's nose and sinuses, and a concurrent report of medical history documents the Veteran's report of good health, without ENT trouble or sinusitis.  

Post-service private treatment records document a diagnosis of chronic sinusitis in April 1999.  Thereafter, both VA and private treatment records reflect ongoing complaints and treatment of the Veteran's diagnosed sinusitis.  Private treatment records document that the Veteran underwent sinus surgery in April 2005, and the surgical report documents a preoperative and postoperative diagnosis of "chronic maxillary and ethmoid sinusitis at least partially secondary to deviated nasal septum to the left and huge concha bullosa on the right."  

A September 2005 letter from a private ENT physician reports that "chronic exposure to extreme temperature [] [precipitates] and [exacerbates] sinusitis symptoms.  Whether or not that is an etiology of [the Veteran's] sinusitis I cannot give a definite opinion.  I do think there is an association with his exposure to cold and his chronic sinusitis . . . ."  

As noted above, in its July 2014 remand, the Board noted the September 2005 letter indicating that the Veteran's diagnosed sinusitis may be associated with his active service, and as a result, the Veteran was afforded a VA examination in October 2014 to determine the etiology of his disability.  At that time, the VA examiner reviewed the claims file, obtained a history from the Veteran, and conducted a thorough clinical evaluation.  The Veteran reported that he started having sinus problems during service, including head colds with sinus trouble and times when ice would form in his nose due to cold temperatures.  The examiner continued the Veteran's diagnosis of chronic maxillary sinusitis, with allergic rhinitis; however, he stated that the Veteran's condition was less likely than not incurred in or caused by active service and less likely proximately due to or the result of the Veteran's service-connected frostbite residuals.  He opined that there was no medical evidence to support that the Veteran's chronic sinusitis was caused by his URIs or frostbite suffered during active service.  Additionally, he noted that the Veteran's chronic sinusitis was diagnosed more than 50 years following active service and his treatment for frostbite.  

After a review of the lay and medical evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for sinusitis, to include as secondary to frostbite residuals.  

While it is clear that the Veteran has a current diagnosis of chronic sinusitis, there is no competent evidence which identifies a nexus relationship between his sinusitis and active service, to include his service-connected frostbite residuals.  As noted above, private treatment records reflect a diagnosis of chronic sinusitis in April 1999, more than 50 years post-service discharge.  The absence of any related medical evidence for such an extended period after service weighs against a finding that the Veteran's claimed condition had its onset during service or has been continuous therefrom.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Additionally, private treatment records detailing the Veteran's sinus surgery in April 2005 document that his diagnosed sinusitis was "at least partially secondary to deviated nasal septum to the left and huge concha bullosa on the right."  

The September 2005 letter from a private ENT physician identified that the Veteran's sinusitis may be associated with his active service, to include his service-connected frostbite residuals, which thereby entitled the Veteran to a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, the physician's statement indicating an association between the Veteran's sinusitis and his active service, including residuals of frostbite, was speculative in nature.  Indeed, while the private physician identified an association between the Veteran's sinusitis and his exposure to cold temperatures during active service, he specifically stated that he could not give a definite opinion regarding the etiology of the Veteran's sinusitis.  A statement which merely indicates that an alleged disorder may be related to service is too speculative to establish the presence of any such relationship.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Therefore, the private physician's statement is afforded less probative value.  

The most competent and probative evidence regarding a nexus between the Veteran's diagnosed chronic sinusitis and his active service, to include his service-connected frostbite residuals, is the examination report and resulting opinion of the October 2014 VA examiner who found that the Veteran's chronic sinusitis was not related to his active service and was not proximately due to or the result of his service-connected frostbite residuals.  He provided a rationale that there was no medical evidence to support that the Veteran's chronic sinusitis was caused by his URIs or frostbite suffered during active service and noted that the Veteran's chronic sinusitis was diagnosed more than 50 years following active service and his treatment for frostbite therein.  Additionally, the examiner does not suggest that frostbite residuals permanently aggravate current sinusitis.  

The Board finds the October 2014 VA examiner's opinion to be highly probative evidence which outweighs the speculative September 2005 private opinion discussed above.  Moreover, the language employed by the VA examiner, that the Veteran's chronic sinusitis was not related to his active service and was not proximately due to or the result of his service-connected frostbite residuals, is sufficiently broad in this instance to encompass both causation and aggravation.  See 38 C.F.R. § 3.310.  The examiner's opinion is supported by adequate reasoning and was based upon a review of the claims file, the Veteran's medical history, and an examination of the Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

The Board acknowledges that the Veteran is competent to report symptoms and observations as he experiences them through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to diagnose a complex medical condition such as sinusitis, which is internal and not observable.  Therefore, to the extent that he has reported first experiencing sinus problems during active service, the Board affords such statements little probative value; moreover, such statements are inconsistent with service treatment records which do not document any complaints, treatment, or diagnosis of sinusitis specifically.  Likewise, the Veteran is not competent to provide an etiological opinion linking his currently diagnosed sinusitis to his active service or to a service-connected disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The determination of the etiology of a complex and internal disease requires medical expertise that the Veteran fails to possess.  Therefore, to the extent that the Veteran's statements allege a nexus relationship between his current sinusitis and his active service or his service-connected frostbite residuals, the Board finds that such statements are of little probative value.  

In sum, the preponderance of the competent and probative evidence is against the Veteran's claim that his sinusitis is due to active service, or that it is caused by or aggravated by his service-connected frostbite residuals.  Given this, there is no reasonable doubt to be resolved, and the appeal must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for sinusitis, to include as secondary to frostbite residuals, is denied.  


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  

Although the Board sincerely regrets the additional delay, remand is necessary to obtain an adequate opinion that complies with the directives of the February 2014 Board remand and properly considers the evidence of record.  A Board remand confers upon the appellant the right to compliance with that order.  Stegall, supra; D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that a Veteran is entitled to substantial compliance with remand orders, and the Board itself commits error as a matter of law in failing to ensure compliance).  Furthermore, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr, 21 Vet. App. at 312.  

Specifically, the July 2014 Board remand directed that the Veteran should be afforded a VA examination by an otolaryngologist (ENT specialist) to determine the likely etiology of his hearing loss and tinnitus.  The examiner was asked to provide opinions as to whether the Veteran had bilateral hearing loss and tinnitus and the etiology of any such disabilities, specifically whether they were as likely as not related to his active service, and whether they were as likely as not caused or aggravated by his service-connected frostbite residuals.  

The resulting VA examination in October 2014 was conducted by an audiologist, who stated that she could not resolve the question of the Veteran's hearing loss due to noise exposure during active service without resorting to speculation, given the lack of audiometric findings at entrance to service and the unknown hazardous noise rating associated with the Veteran's military occupational specialty (MOS) as a food service helper.  She noted that the Veteran did not report tinnitus at the time of examination, but rendered no opinion regarding the claimed tinnitus condition.  Audiometric testing conducted by the audiologist showed a right ear hearing loss disability, but no left ear hearing loss disability, according to VA regulation.  See 38 C.F.R. § 3.385 (2014).  The audiologist also stated that the question of secondary service connection, and whether or not hearing loss was related to the Veteran's service-connected frostbite residuals, would need to be addressed by a physician rather than an audiologist.

Subsequently, the Veteran was afforded an additional VA examination in December 2014, conducted by a VA general physician.  The resulting opinion states that the Veteran's hearing loss does not meet the criteria for a disability and that, in any case, frostbite is unlikely to have caused any hearing loss as the middle and inner ear are usually protected from cold injury.  The Board finds this examination and the resulting opinion to be inadequate.  The opinion was rendered by a general physician, rather than an otolaryngologist, or ENT specialist, as specifically requested by the July 2014 Board remand.  Moreover, the examiner's conclusory statement that the Veteran does not have a hearing loss disability according to VA criteria is inconsistent with both the findings of the October 2014 examination which found a right ear hearing loss disability and the additional evidence of record, including private treatment records documenting audiometric results dating back to December 1997.  Specifically, the Board notes that private audiometric findings from February 2007, January 2009, and June 2009 indicate bilateral hearing loss consistent with VA regulation.  See 38 C.F.R. § 3.385.  Additionally, the opinion fails to address the possibility of aggravation, see 38 C.F.R. § 3.310, and did not address the Veteran's claim of tinnitus.  

Therefore, this claim must again be remanded in order to comply with the directive of the July 2014 Board remand and to properly consider the evidence of record which documents bilateral hearing loss consistent with VA regulation.  See Stegall, supra; Barr, supra.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a VA medical opinion from a different VA examiner than the previous VA examiners who provided opinions in October 2014 and December 2014; specifically, the AOJ should arrange for the Veteran to be examined by an otolaryngologist (ENT specialist) regarding his claimed bilateral hearing loss and tinnitus.  The Veteran's entire claims file (including electronic records within Virtual VA and VBMS) and a copy of this Remand should be made available to and reviewed by the examiner in conjunction with the opinion.  All indicated studies should be conducted, and all findings reported in detail.  

Specifically, the new VA examiner is asked to provide an opinion on the following questions:

a)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran has a current hearing loss disability, as defined by VA regulation, or tinnitus?  

b)  Is it at least as likely as not (a 50 percent probability or greater) that any hearing loss or tinnitus disability is etiologically related to the Veteran's active service?

c)  Is it at least as likely as not (a 50 percent probability or greater) that any hearing loss or tinnitus disability is caused by the Veteran's service-connected frostbite residuals?  

d)  Is it at least as likely as not (a 50 percent probability or greater) that any hearing loss or tinnitus disability is aggravated (permanently worsened in severity beyond its normal progression) by the Veteran's service-connected frostbite residuals?  

The term "aggravated" refers to a permanent worsening of the underlying condition beyond the natural progression of the disease, as contrasted with temporary or intermittent flare-ups of symptomatology which resolve with return to baseline level of disability.  

If the examiner finds that it is as least as likely as not (a 50 percent probability or greater) that any hearing loss or tinnitus disability has been aggravated by his service-connected frostbite residuals, the examiner must also provide an opinion as to the baseline level of severity of the hearing loss or tinnitus disability prior to any such aggravation.  

The examiner must provide a complete rationale for any opinion provided.  If the requested opinion cannot be provided without resorting to speculation, the examiner should indicate why such an opinion would be speculative.  

In rendering the requested opinions, the examiner must consider all medical and lay evidence, including private treatment records documenting audiometric results dating back to December 1997, and specifically February 2007, January 2009, and June 2009 audiometric testing which indicates bilateral hearing loss consistent with VA regulation.  

Additionally, the examiner is advised that the mere absence of in-service evidence of a hearing loss disability during service is not fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  

2.  Thereafter, review the resulting opinion to ensure its adequacy, including its compliance with the requested development above.  If the opinion is inadequate for any reason, the case must be returned to the examiner for corrective action.  

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claims of entitlement to service connection for bilateral hearing loss and tinnitus.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and an adequate opportunity to respond.  Then return the matters to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


